DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed January 07, 2021 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 16-34 are now renumbered as claims 1-19 are pending.

RESPONSE TO ARGUMENTS
5.	Applicant’s claim amendment filed on 01/07/2021 with respect to objection to claim 16 have been fully considered and are persuasive. The Examiner hereby withdraws the objection of claim 16 presented in the previous office action. 
6.	Applicant’s claim amendment filed on 01/07/2021 with respect to 35 USC 112 (b) rejection of claims 29-34 have been fully considered and are persuasive. The Examiner hereby withdraws the rejection of claims 29-34 presented in the previous office action.
	
ALLOWABLE SUBJECT MATTER
	7.	Claims 16-34 are allowed over prior art of record.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
8.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
9.	This communication warrants No Examiner's Reason for Allowance, Applicant’s reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the reason for allowance was mentioned in previous office action mailed October 14, 2020 (see pp. 6-8), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
However, for the record, none of the prior arts of record taken by itself or in any combination teaches “require input of a pre-selected character into the username field and/or the password field at least one position, the pre-selected character differing from a character of the username and/or the password so that a fully entered password within the password field differs from the password of the user and/or a fully entered username within the username field differs from the username of the user; displaying to the user the pre-selected character required to be input during the delay time period; and in response to the displayed pre-selected character being input into the username field and/or the password field during the delay time period, permitting user continued entering of the characters of the username character sequence into the username field and/or continued entering of the characters of the password character sequence into the password field.” in combination with “require the user to wait a delay time period to continue entering characters of the username character sequence into the username field and/or requiring the user to wait the delay time period to continue entering characters of the password character sequence into the password field during a pre-selected delay time period before an entirety of the username and/or an entirety of the password is entered” recited in independent claim 16.
Independent claim 29, although different, further recites similar limitations to those found in claim 16. 
Dependent claims 17-28 and 30-34 are allowed due to their dependency on allowable independent claims 16 and 29.
10.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the combination of all the steps disclosed in the independent claims 16 and 29 with proper motivation before the effective filing date of the claimed invention.
11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''


CONCLUSION
12.	Prior arts made of record, not relied upon:
US 2013/0067546 A1 (Thavasi et al.): [0097] By continuously monitoring the keyboard keystroke behavior of the user and storing data representative of the keyboard keystroke behavior, security tool 180 effectively learns keyboard keystroke characteristics that associate with a particular user. Security tool 180 may store that learned information within learned behavior key 810. Security tool 180 may determine that the change from previous learned behavior is significant enough indicate a breach in confidence with respect to the authentication of the current user. In one embodiment, this breach in confidence triggers security tool 180 to perform authentication operations for the current user at a different and more robust authentication level than an immediately prior authentication level of the current user. Other types of keystroke behavior may include the wait time between particular or composite keys, such as letters and numbers. Keystroke behavior may include word typing speeds for particular heavy word use, or other keystroke patterns and user typing keystroke behaviors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawnchoy Rahman/Primary Examiner, Art Unit 2438